Citation Nr: 1208643	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  03-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for treatment of a workplace injury to the Veteran's back.   


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2007, the Board issued a decision denying service connection for tinnitus, bilateral hearing loss, and diabetes mellitus; and denied that there was clear and unmistakeable evidence (CUE) in failing to grant service connection for a low back disorder.  It remanded the issue of entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for treatment of a workplace injury to the Veteran's back.  

In May 2009, the United States Court of Appeals for Veterans Claims (Court) affirmed the denial of CUE and the denial of service connection for diabetes mellitus.  However, the Court vacated the portions of the decision relating to hearing loss and tinnitus.    

In March 2010, the Board remanded the issues of entitlement to service connection for hearing loss and tinnitus.  The RO issued a November 2011 rating decision in which it granted service connection for bilateral hearing loss.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue of entitlement to service connection for hearing loss is not before the Board.  



FINDINGS OF FACT

1.  The Veteran's tinnitus is the result of noise exposure incurred during active duty service.  

2.  The Veteran did not suffer any additional back disability as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a back disability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated August 2004 and June 2005.

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO sent the Veteran a March 2006 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran an audiologic examination in August 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Tinnitus
Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks entitlement to service connection for tinnitus which he contends has resulted from exposure to acoustic trauma in service.  Service treatment records are negative for complaints, findings or diagnoses of tinnitus. 

As noted in the introduction, the Board denied this claim in October 2007.  The CAVC vacated this portion of the decision in part because the Board, and the medical examiner that rendered a negative nexus opinion, based the negative nexus on the fact that the Veteran's hearing was within normal limits upon separation from service.  

The Board notes that the Veteran's hearing had worsened during service.  That is to say that audiometric test results reflect an upward shift from the entrance examination to the separation examination (although hearing was still considered within normal limits pursuant to 38 C.F.R. § 3.385 at the time of separation).      

The Board remanded this claim in March 2010 so that the Veteran could undergo another VA examination in which the VA examiner would acknowledge (and take into consideration) the fact that the Veteran's hearing worsened during service.  

The Veteran underwent an audiologic examination in August 2011.  The examiner found that the Veteran's hearing loss and tinnitus were less likely than not related to service.  However, the RO correctly noted that the examiner had not acknowledged that the Veteran's hearing loss had worsened during service.  The RO requested that the examiner provide an addendum in which he/she acknowledges that the Veteran's "hearing testing results in service which show a slight diminution of hearing in service but which do not show a level of hearing loss sufficient to be considered a disability for VA purposes."  The August 2011 examiner submitted an October 2011 addendum in which he/she once again failed to acknowledge the decrease in hearing except to say that there were no significant threshold shifts in hearing.  

Meanwhile, the Veteran submitted a June 2010 correspondence from Dr. G.L.P. in which he stated that the Veteran was exposed to a significant amount of industrial exposure during service.  Based on evidence of advanced presbycusis as well as noise induced hearing loss, he opined that the hearing loss began during service.  

The Board recognizes that the correspondence from Dr. G.L.P. did not specifically include a medical opinion regarding tinnitus.  However, he did recognize the Veteran's current complaints of tinnitus and history of noise exposure during service.  Moreover, the Board notes that the RO relied on Dr. G.L.P.'s opinion when it granted service connection for hearing loss.  

The Board finds that the VA examiner was given two chances to render an opinion that would comply with the Board's March 2010 Remand, and the examiner has failed to do so.  In light of the fact that the Veteran is service connected for hearing loss, and in giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for tinnitus as well.  

§1151

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a back injury that he contends were incurred as a result of treatment (or lack of aggressive treatment) at a VA medical center.   Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any Veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such Veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such Veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and regulations required evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits. See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were invalidated by the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  The United States Supreme Court, in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme Court decision. The amendment was effective November 25, 1991, the date the Court issued the Gardner decision.  60 Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after October 1, 1997, to preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability. Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran. 38 C.F.R. § 3.358(c)(3).  "Necessary consequences" are those that are certain or intended to result from the VA hospitalization or medical or surgical treatment.  Id.

As noted above, the amended version of 38 U.S.C.A. § 1151 has added the requirement that there must be evidence showing that the additional disability for which benefits are sought was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, were amended. See 69 Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

At a June 2007 Board hearing, the Veteran testified that he injured his back in 1974, 1976, and 1977.  He stated that after the 1974 injury, he got better and was able to return to work.  He stated that the 1977 injury was the main injury from which he has never recovered.  The Veteran testified that after the 1977 injury, he was treated by an orthopedist; but the Veteran testified that he needed a neurologist.  He reported that he was treated by Dr. W. (a neurosurgeon) and Dr. L. (a neurologist).  He stated that he underwent an EMG and that Dr. W. informed the Veteran that there was nothing wrong with him; and that it takes a while to recover from the Veteran's injury.  He testified that this occurred in the March 1978 (three months following the December 1977 injury).  The Veteran testified that his VA examiners determined that a myelogram was unnecessary; and that he was encouraged to return to work.  He returned to work for three days; but was unable to walk without holding onto banisters.  

The Veteran testified that he went to a private doctor, who performed a myelogram on him.  According to the Veteran, the myelogram showed narrowing of the spine; and the private doctor recommended surgery.  However, the Veteran did not want to undergo surgery because he was able to walk a little bit, and he had seen people become crippled as a result of neurosurgery.  Ultimately he underwent surgery, which resulted in some improvement until he sought additional treatment in 1986.  The Veteran testified that one of his doctors has told him that if VA had addressed curing his back disability sooner, that his current condition would not be as bad as it is.  

The evidence confirms that the Veteran incurred three post service back injuries in 1974, 1975, and 1977.  In 1974, he injured his back while restocking GU solutions on a nursing station.  The injury resulted in two days of missed work.  In 1976, he re-injured his back while moving oxygen tanks.  He was hospitalized for traction.  The third injury occurred in December 1977 while the Veteran was restocking humidifier cases.  He reported feeling a pain in his back as well as numbness in his left leg.  

The Veteran was treated by a VA neurosurgeon in March 1978.  He complained of back pain and stated that he had a pinched nerve.  Upon examination, the examiner found no evidence of a pinched nerve.  An electromyography and nerve conduction study conducted by the VA showed evidence of left L5, S1, and S2 segmental neuropathy consistent with motor root compression.  However, the conduction velocity of the left peroneal motor was normal.  The examiner's evaluation of the electromyography was that it "shows some nerve conduction changes, but I will not consider this result too seriously."  The examiner found no motor, sensory or deep tendon reflexes changes with the pain in the Veteran's left buttock radiating to the left anterior aspect of the thigh.  The examiner did not think that a myelogram was indicated.  He recommended weight loss, physical therapy, and a back support.  

An April 1978 treatment report from Dr. D.L.C. reflects that the Veteran complained of low back pain radiating into the left lower extremity since December 1977.  Upon examination, the Veteran was noted to be obese with poor back flexion.  Positive straight leg raising was present on the left leg at 30 degrees, and on the right leg at 60 degrees.  Sensation was normal.  Deep tendon reflexes were present and symmetrical.  There was no motor weakness.  There was back pain on rotation of the left hip. A neurologic examination was otherwise within normal limits.  Dr. D.L.C. opined that the Veteran should be admitted to the hospital for myelography.  The Veteran's symptoms were intermittent.  

The Veteran was hospitalized for three days in April 1978.  A treatment report from Dr. D.L.C. acknowledged that an electromyogram of the left lower extremity showed L-5 root irritation; but the lumbar myelogram was normal except for slight narrowing at L-5 canal.  He diagnosed the Veteran with lumbar disc syndrome.  However, in light of the negative myelogram, conservative therapy (and no surgery) was recommended.  

An April 1978 treatment report from Poplar Bluff reflects that the Veteran was making excellent improvement.  He desired to return to work; and he was released for light duty.  It was recommended that the Veteran be seen on an as needed basis.  

Correspondences from claims examiners reflect that the Veteran reinjured his back in the first week of May 1978; but that he returned to light duty.

VA outpatient treatment reports dated May 1978 through September 1978 reflect that following the Veteran's EMG and myelogram, exploratory surgery was advised; but the Veteran refused.  

Supplemental reports dated January 1979 and March 1979 from Dr. K.L.T. noted that the Veteran's prognosis was poor and that he would require surgery.  However, a February 1979 report (also from Dr. K.L.T.) states that the Veteran could return to work light duty.   

A March 1979 treatment report from Dr. J.H.M. reveals that the Veteran had not sought treatment from him since April 1978.  He returned with complaints of low back pain, left leg pain, pain in his left arm, pain in his left face, and headaches.  Examination revealed that the Veteran would get up and down slowly.  He appeared to have moderate pain on bending; but there was no real palpable spasm.  Straight leg raising caused discomfort on the left leg at approximately 80 degrees.  There was no reflex or sensory change.  The Veteran did not feel that his symptoms were severe enough to warrant surgery; and the examiner agreed.  The examiner saw no reason why the Veteran could not perform his work as a nurse if he avoided heavy lifting.  A May 1979 correspondence from Dr. J.H.M. recommended that the Veteran undergo a repeat myelography as a more objective measure of evaluating his status.  

A January 1980 treatment report from Dr. J.H.M. indicated that the Veteran continued to experience pain and was ready for any treatment that could be done.  Examination of the Veteran showed no muscle spasm or soreness.  There was a restriction on bending. Straight leg raise caused pain bilaterally at 30 degrees.  Dr. J.H.M. recommended that the Veteran be admitted to the hospital for a myelogram and electromyogram.  A lumbar myelogram showed a defect at the L4 level on the left.  The Veteran underwent surgery with removal of a ruptured disc at L4.  Postoperative course was uneventful and the Veteran was discharged.  

An August 1980 treatment report from Dr. J.H.M. reflects that the Veteran continued to have occasional back symptoms; but that overall he was functioning satisfactorily.  He was to return for treatment is the condition worsened.  

The Veteran submitted a correspondence from V.D.S. in which she stated that the Veteran was a hard worker as a nurse for the VA.  When he began to have trouble with his back, the VA acted as if the Veteran was faking the pain to get out of work.  V.D.S. indicated that the Veteran was treated unfairly for something that was beyond his control.  

The Veteran submitted a September 2003 correspondence from Dr. K.L.T., which stated that he began treating the Veteran in October 1978 for an injury sustained in December 1977.  After reviewing his records, he noted that the Veteran was hospitalized in January 1978 and that he was treated by Dr. H. (a neurosurgeon) in St. Louis.  The Veteran reported to Dr. K.L.T. that he had an EMG which was abnormal; but that he wasn't treated aggressively at that time.  Dr. K.L.T. stated that the Veteran was treated by neurosurgeon Dr. D.L.C. in November 1978 and was found to have a ruptured disc at the L4/L5 level; but the Veteran declined surgery at that time.  Dr. K.L.T. stated that "Apparently had even then the note indicates that [the Veteran] had diminished right ankle jerk, diminished sensation in the great toe on the left.  [The Veteran] had severe trouble, couldn't work, had a lot of difficult working, had severe pain and finally he obviously had a lumbar disc and did undergo surgery in 1979."  

The Veteran asked Dr. K.L.T. whether it would have made a difference (in the severity of his current disability) if he had been treated more aggressively early in the course of treatment (in 1978) when the VA told him that he didn't have any major problems with his back.  Dr. K.L.T. stated that "it would be very difficult for me to say what the final outcome would have been had he had aggressive treatment then, but certainly feel that at least when I first began to see him, he did have signs and symptoms of lumbar disc disease and eventually did come to surgery and feels likely is not had he had earlier treatment and more aggressive treatment it would have been better."        

An August 2006 report reflects that the Veteran's records were reviewed.  The examiner noted that the medical literature shows that approximately 90 percent of herniated lumbar disks will resolve with conservative treatment and that they are best treated with therapy, analgesics, lifestyle modifications, and weight loss.  The examiner stated that the Veteran was appropriately diagnosed, treated, and referred to specialists.  She further stated that the literature shows that it is best to get patients with these types of injuries back to work as soon as possible in order to keep them active.  She opined that there is no evidence of negligence, carelessness, lack of proper skill or error in judgment in the treatment of the Veteran.    

Pursuant to the October 2007 Board Remand, the RO sought another medical opinion.  In March 2009, a VA examiner was asked whether the Veteran suffers from an additional disability shown by comparing the Veteran's disability at the beginning of treatment versus his disability after treatment.  The examiner stated that he cannot fully answer this first question.  He explained that he does not know if there was degenerative disc disease prior to 1977.  The Veteran certainly had back pain, and he still has back pain.  He opined that there was no additional disability because of the timeline from 1977 to the time the Veteran underwent surgery.  He stated that although the Veteran experienced pain and other symptoms, specific indications for surgery were lacking in 1978.  It was not until symptoms returned and a second myelogram showed an L4-L5 disc, that the Veteran underwent surgery.  There was no L4-L5 disc seen in the 1978 myelogram.  

The examiner found no evidence of negligence, carelessness, or improper treatment by the VA Medical Center that caused further damage to the Veteran's back.  He explained that the conservative treatment following the 1977 injury was appropriate.  The March 1978 neurosurgeon did not feel that a myelogram was indicated.  The Veteran nonetheless went to a private physician for a myelogram; but it was negative.  The March 1978 neurosurgeon therefore acted appropriately; and the private neurosurgeon acted appropriately by not operating on the Veteran when there were no objective indications or an abnormal myelogram which would warrant surgery.

The examiner reiterated his opinion when asked whether the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  He further explained that conservative treatment was warranted in 1978 because there were no specific indications for surgery.  There were no specific indications for surgery until January 1980, when a second myelogram showed new findings.  At that time, surgery was recommended and performed.  

Finally, the examiner addressed the September 2003 private medical opinion of Dr. K.L.T.  He noted that Dr. K.L.T is a family physician (not an orthopedist or a neurosurgeon).  He also pointed out that it is not entirely clear whether the opinion expressed in the September 2003 correspondence is the opinion of Dr. K.L.T or of the Veteran himself.  In any case, the March 2009 examiner disagreed with the opinion that if more aggressive treatment had been performed earlier (in 1978) that the outcome of the Veteran's disability might have been different.  The examiner once again pointed out that in 1978, there were no specific indications for surgery; and that to perform surgery without specific indications for it leads to poor outcomes.  He pointed out that this fact is well supported in the medical literature.  

The Board notes that the claims file contains competing medical opinions.  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinions of the private physician in this case.

First, it is unclear whether the September 2003 correspondence from Dr. K.L.T. even contains a competent medical opinion that supports the Veteran's claim.  Dr. K.L.T. concluded the correspondence by stating that "he [the Veteran] did have signs and symptoms of lumbar disc disease and eventually did come to surgery and feels likely is not had he had earlier treatment and more aggressive treatment it would have been better."  Consequently, it appears to the Board that it is the Veteran himself that "feels likely is not had he had earlier treatment and more aggressive treatment it would have been better."  There is little to indicate that this is a competent medical opinion rendered by Dr. K.L.T.  In fact, Dr. K.L.T. explicitly stated that "it would be very difficult for me to say what the final outcome would have been had he had aggressive treatment then."  If the final sentence of the correspondence is to be construed as Dr. K.L.T.'s opinion, then it appears that Dr. K.L.T. contradicted himself.  At the very least, it reflects that Dr. K.L.T. is not entirely confident in his own medical opinion.  

Even if the Board construes the September 2003 correspondence as a competent medical opinion form Dr. K.L.T., the opinion is not as probative as the opinion rendered by the March 2009 examiner.  There is no evidence that Dr. K.L.T. had access to the Veteran's claims file or knew the complete history of the Veteran's back disability.  Dr. K.L.T. stated that he began treating the Veteran in October 1978.  He stated that "the Veteran reported" that he underwent an EMG that was abnormal; and that he wasn't treated aggressively at that time.  There is no indication that Dr. K.L.T was aware that the March 1978 EMG (which showed evidence of left L5, S1, S2 segmental neuropathy consistent with motor root compression) also showed that the conduction velocity of the left peroneal motor was normal.  There is no indication that Dr. K.L.T. was aware that neurosurgeon found no motor, sensory or deep tendon reflexes changes with the pain in the Veteran's left buttock radiating to the left anterior aspect of the thigh.  There is no indication that Dr. K.L.T. was aware that the Veteran underwent an April 1978 lumbar myelogram that was normal except for slight narrowing at L-5 canal.  There is no indication that the Veteran was making excellent improvement in April 1978; that the Veteran desired to return to work; and that he re-injured his back in May 1978.  Dr. K.L.T. simply used hindsight to determine that the Veteran's disability (which ultimately required surgery) would have been less severe if more aggressive treatment (such as surgery) had been performed sooner.  He failed to state what findings would have indicated that surgery was warranted prior to the second myelogram dated January 1980.  Moreover, Dr. K.L.T. failed to discuss either the April 1978 or January 1980 lumbar myelograms or their significance.  Finally, as the March 2009 examiner pointed out, Dr. K.L.T. is the Veteran's family physician.  There is no indication that his opinion would be as probative as that of an orthopedist or a neurosurgeon.

On the other hand, the March 2009 examiner reviewed the entire claims file and gave a lengthy (and accurate) history of the Veteran's back disability.  He gave a detailed rationale for his opinion that was based on the facts provided in that claims file.  Specifically, he opined that the findings in the April 1978 lumbar myelogram did not warrant more aggressive treatment (to include surgery); however, the findings in the January 1980 lumbar myelogram did warrant more aggressive treatment (including the surgery that he underwent in January 1980). The examiner's findings were consistent with those of the Veteran's treating physicians.  Consequently, the March 2009 examiner found no evidence of negligence, carelessness, or improper treatment by the VA Medical Center that caused further damage to the Veteran's back.  For the foregoing reasons, the Board finds that the opinion of the March 2009 examiner is more probative than the opinion of Dr. K.L.T.  

Finally, the Board notes that the Veteran's entire contention is that his back disability should have been treated more aggressively from the beginning.  However, when exploratory surgery was recommended in May 1978, the Veteran declined it.  As late as September 1978, the Veteran continued to state that he did not want to undergo surgery.  Consequently, it appears that even if surgery had been recommended earlier, the Veteran would not have consented to it.     

The Board finds that a preponderance of the evidence weighs against the Veteran's claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under the provisions of 38 U.S.C.A. §1151 for treatment of a workplace injury to the back, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for treatment of a workplace injury to the Veteran's back is denied.




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


